DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 16-30 are pending.  Claims 16-30 are rejected herein.  This is a First Action on the Merits.
Drawings
The drawings are objected to because FIG. 2 is supposed to show the relationship between pressure, temperature and the state of a medium.  It appears the top portion of the graph should be labeled liquid or at least “L”.
The drawings are objected to because FIG. 1 contains unlabeled boxes.  Regarding the content of drawings 37 C.F.R. 1.83 (a) states:
(a)  The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables and sequence listings that are included in the specification are, except for applications filed under 35 U.S.C. 371, not permitted to be included in the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 22 and 30 is/are objected to because of the following informalities.  Appropriate correction is required.
Regarding claims 22 and 30:  Delete the comma after “ultrasonic”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16:  Claim 16 recites that it is a “method for detecting a non-condensable portion of a medium.  However at no point in the method is any non-condensable portion of a medium detected either qualitatively or quantitatively.  The method ends by outputting a report if there is a deviation in a pressure to temperature ratio, but there is no nexus between a non-condensable portion of a medium and this report or a pressure to temperature ratio.  Therefore claim 16 is rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The Examiner recommends using the language from claim 26.
Regarding claims 16 and 26:  The term “measuring/operating” is indefinite.  It is unclear if this means a measuring or operating circuit or a measuring and operating circuit.  Since the claim recites that the circuit performs a calculation and outputs a recite it seems to be an operational circuit.  The Examiner recommends just deleting the term “measuring/operating” since the claims recite what the circuit does.
Regarding claims 16 and 26:  It is unclear what is meant by in case of a minimum deviation from an expected desired value.  A minimum deviation would zero deviation.  Is the measured value supposed to less than or greater than the expected value in order to generate a report or deduce the presence of a liquid medium?  According to FIG. 2 it appears that what is being searched for is for the value of pressure/temperature to be greater than some threshold value.  This is how the claim has been examined for the purposes of this office action.
Regarding claim 19:  Claim 19 uses the term “and/or” in line 4.  This term is indefinite and the Examiner recommends using “or” which avoids ambiguity.  The Applicant may also consider using phrasing such as “at least one of”.
Regarding claim 22:  Claim 22 recites “the verification measuring device”.  There is no antecedent basis for this term.  The term in introduced in claim 19 which is not part of the chain of dependence of claim 22.  It is possible that claim 21 was meant to depend from claim 19.
Regarding claim 22:  Claim 22 recites that the “measuring device…is the verification measuring device”.  This is indefinite because two named structures in the claims cannot be the exact same structure.  One can be a part of another.  The Examiner recommends changing the end of the claim to “measuring device comprises a device to verify a presence of a gaseous medium”.
Regarding claim 22:  Claim 22 recites “the ultrasonic, flow measuring device or the Coriolis flow measuring device”.  It is unclear if it was meant to also recite thermal, mass flow, and vortex as recited in claim 21 or if claim 22 was only meant to limit the embodiments of the Coriolis and ultrasonic flow meters.
Regarding claims 17-25 and 27-30:  These claims are rejected as indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-18 and 24 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by KRICHKE et al. (RU 2340835C2).  Please note that a machine translation has been provided and is deemed sufficient for the purposes of this office action.  A human translation has been requested and will be made of record as soon as it is available.  All references to KRICHKE are to the attached machine translation.
Regarding claim 16:  As best understood, KRICHKE discloses:  A method for detecting a non-condensable portion of a medium, wherein the medium includes at least one condensable portion and is present in gaseous form, the method comprising: measuring a temperature of the medium with a temperature measuring device and a pressure of the medium with a pressure measuring device (“Signals from pressure and temperature sensors are supplied to microprocessor controllers” in abstract); forming by means of an electronic measuring/operating circuit a ratio of the pressure to the temperature and comparing the ratio with a desired ratio of a desired pressure and a desired temperature (page 3 para. 3, which is about halfway down the page, “the specified ratios in the external circuit are maintained the pressure between the pressure and temperature in the direct and return pipelines”); and outputting a report by means of the electronic measuring/operating circuit in case of a minimum deviation of the ratio from the desired ratio (page 6 para. 4, which is about halfway down the page, “if it is not possible to maintain the specified temperature differences in the direct and return pipelines of the external circuit, a command is issued to the network pump of the internal circuit, which reduces the flow rate by switching pumps of different capacities until the specified ratio between pressure and temperature in the direct and return pipelines occurs in the external circuit.”).
Regarding claim 17:  As best understood, KRICHKE discloses:  the medium is flowing through a pipeline (page 2 para. 1).
Regarding claim 18:  As best understood, KRICHKE discloses:  measuring a flow (page 5 para. 2, about 2/3 of the way down the page, “the heat consumption in the network is measured using centrifugal electric pumps, which are simultaneously flow meters”) of the medium through the pipeline with a flow measuring device; and ascertaining a flow of the at least one condensable portion based on the measured flow as well as the deviation with the electronic measuring/operating circuit, wherein the electronic measuring/operating circuit is associated with the flow measuring device (A flow meter that measures flow also ascertains that flow exists.).
Regarding claim 24:  As best understood, KRICHKE discloses:  the at least one condensable portion includes at least one of the following substances, or at least one substance of one of the following substance groups: water (abstract), hydrocarbon, alcohol, ammonia, and refrigerant according to DIN-8960 Edition 1998-11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-23 and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRICHKE in view of HARPSTER (US Pat. 5,752,411).
Regarding claims 19, 21, and 23:  As best understood, KRICHKE discloses that his invention is used for boiler and heat-exchanger operation (abstract), but does not explicitly specify that the medium is gaseous at some point in its fluid circuit.
HARPSTER however does teach power plant operation and boiler operation with steam (col. 1 lines 16-20) that includes verifying a presence of a gaseous medium by means of a verification measuring device (col. 1 lines 54-67); measuring with the verification measuring device a flow velocity (with flow sensor; col. 9 lines 59-67) of the medium in the pipeline and/or at least one of the following media properties: velocity of sound, sound absorption, absorption of electromagnetic radiation, electrical conductivity, density, viscosity, thermal conductivity (HARPSTER specifies US Pat. 4,255,968 in col. 9 lines 54-67 which is a thermal flow meter, thus meeting the limitations of claim 21), amplitude of a surface wave, frequency of a surface wave, and phase of a surface wave; and deducing a presence of a liquid medium when one of the measured media properties deviates from an expected desired value or a desired value range (water mist in col. 10 lines 55-60).  HARPSTER also teaches that the fluids are air and water (col. 1 lines 16-25), thus meeting the limitations of claim 23.
One skilled in the art at the time the application was effectively filed would be motivated to verify the presence of a gaseous medium as taught by HARPSTER in the fluid circuit of KRICHKE so that water and steam flow rates can be properly measured to ensure correct operation of the plant (col. 1 lines 16-32 of HARPSTER).
Regarding claims 20 and 22:  As best understood, KRICHKE uses the generic term “flow meter” (page 5 para. 2) and HARPSTER says that “virtually any flow sensor or flow meter can be used” (col. 9 lines 59-65).  Therefore the Examiner takes Official Notice that flow sensors based on transmitting and receiving acoustic or EM signals are well known in the art and would be obvious for one skilled in the art to use based on their accuracy and availability.  Also, any meter that measures flow also verifies the presence of flow, thus meeting the limitations of claim 22.
Regarding claim 25:  As best understood, KRICHKE does not explicitly disclose that condensation is used in the heat exchanger discussed in the abstract).
HARPSTER however does explicitly teach the pipeline leads the medium to a heat exchanger which utilizes a condensation of the condensable portion for heat exchange between the medium and an additional medium (col. 1 lines 16-31).
One skilled in the art at the time the application was effectively filed would be motivated to use the phase change of HARSPTER in the heat exchanger of KRICHKE because phase changes of a material in a fluid circuit allows for much more heat exchange than a fluid circuit that does not utilize a phase change.
Regarding claim 26:  As best understood, KRICHKE discloses:  A device for detecting a non-condensable portion of a medium, wherein the medium includes at least one condensable portion and is present at least partially in gaseous form, the device comprising: a temperature measuring device (“Signals from pressure and temperature sensors are supplied to microprocessor controllers” in abstract), which is adapted to measure temperature of the medium; a pressure measuring device (“Signals from pressure and temperature sensors are supplied to microprocessor controllers” in abstract), which is adapted to measure pressure of the medium; a verification measuring device (page 5 para. 2, about 2/3 of the way down the page, “the heat consumption in the network is measured using centrifugal electric pumps, which are simultaneously flow meters”); and an electronic measuring/operating circuit, which is adapted to operate the temperature measuring device, the pressure measuring device, and the verification measuring device (microprocessor controllers in abstract), wherein the electronic measuring/operating circuit is adapted, in case of a minimum deviation of one of the measured media properties from an expected desired value, or desired value range (page 3 para. 3, which is about halfway down the page, “the specified ratios in the external circuit are maintained the pressure between the pressure and temperature in the direct and return pipelines”).
KRICHKE does not explicitly disclose that the verification device is adapted to verify presence of a gaseous state of the medium or deduce the presence of a liquid medium.
HARPSTER however does teach power plant operation and boiler operation with steam (col. 1 lines 16-20) that includes verifying a presence of a gaseous medium by means of a verification measuring device (col. 1 lines 54-67); measuring with the verification measuring device a flow velocity (with flow sensor; col. 9 lines 59-67) of the medium in the pipeline and/or at least one of the following media properties: velocity of sound, sound absorption, absorption of electromagnetic radiation, electrical conductivity, density, viscosity, thermal conductivity (HARPSTER specifies US Pat. 4,255,968 in col. 9 lines 54-67 which is a thermal flow meter, thus meeting the limitations of claim 21), amplitude of a surface wave, frequency of a surface wave, and phase of a surface wave; and deducing a presence of a liquid medium when one of the measured media properties deviates from an expected desired value or a desired value range (water mist in col. 10 lines 55-60).
One skilled in the art at the time the application was effectively filed would be motivated to verify the presence of a gaseous medium as taught by HARPSTER in the fluid circuit of KRICHKE so that water and steam flow rates can be properly measured to ensure correct operation of the plant (col. 1 lines 16-32 of HARPSTER).
Regarding claim 27:  As best understood, KRICHKE discloses:  the device includes a flow measuring device (page 5 para. 2, about 2/3 of the way down the page, “the heat consumption in the network is measured using centrifugal electric pumps, which are simultaneously flow meters”), which is arranged downstream or upstream of a pipeline (This covers all possible locations.), and wherein the flow measuring device has a measuring tube, which is adapted to be connected into the pipeline (“pipeline” in abstract).
Regarding claims 28 and 29:  As best understood, KRICHKE discloses:  the verification measuring device is adapted to measure a flow velocity of the medium in the pipeline and/or at least one of the following media properties: velocity of sound, sound absorption, absorption of electromagnetic radiation, electrical conductivity, density, viscosity, thermal conductivity, amplitude of a surface wave of an inner wall of the pipeline, frequency of a surface wave of the inner wall of the pipeline, and phase of a surface wave of the inner wall of the pipeline (KRICHKE does specify the type of flow meter in page 5 para. 2 and HARPSTER says that “virtually any flow sensor or flow meter can be used” in col. 9 lines 59-65 but specifies a thermal flow meter, thus meeting the limitations of claim 29).
It would be obvious to use the thermal flow meter of HARPSTER as the flow meter of KRICHKE because thermal flow meters can be implemented non-intrusively thus reducing installation and maintenance costs.
Regarding claim 30:  As best understood, KRICHKE uses the generic term “flow meter” (page 5 para. 2) and HARPSTER says that “virtually any flow sensor or flow meter can be used” (col. 9 lines 59-65).  Therefore the Examiner takes Official Notice that flow sensors based on transmitting and receiving acoustic or EM signals are well known in the art and would be obvious for one skilled in the art to use based on their accuracy and availability.  Also, any meter that measures flow also verifies the presence of flow.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several references have been added to the Notice of References Cited for teaching measuring temperature and pressure in a fluid circuit and using their ratio for control and measurement purposes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856